Case 1:18-cv-07537-NRB Document 66 Filed 01/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VANESSA WILLIAMS and KORY TURNER,
Individually and on behalf of all persons similarly 18-CV-07537 (NRB)

Situated,
NOTICE OF APPEARANCE

Plaintiffs,
VS.

EQUITABLE ACCEPTANCE CORPORATION, SLF
CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, and DOES 1-41

Defendants.
x

 

PLEASE TAKE NOTICE that the undersigned hereby appears in this action as counsel
for Defendant Equitable Acceptance Corporation, and hereby demands that all papers hereinafter
be served upon the undersigned at the address stated below.

Dated: New York, New York AMINI L

January 24, 2020
Bijan fat ad
116 West23" Street

Suite 500

New York, New York 10011

(212) 490-4700

bamini@aminille.com

Attorneys for Defendant Equitable Acceptance
Corporation

    
      

TO: CLERK OF THE COURT
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK
500 Pearl Street
New York, New York 10007
Case 1:18-cv-07537-NRB Document 66 Filed 01/24/20 Page 2 of 2

Gregory P. Joseph (gjoseph@jha.com)

Sandra M. Lipsman (slipsman@jha.com)

Gila S. Singer (gsinger@jha.com)

JOSEPH HAGE AARONSON LLC

485 Lexington Avenue, 30th Floor

New York, New York 10017

Attorneys for Defendant Equitable Acceptance Corporation

Jonathan Oblak

(jonoblak@quinnemanuel.com)

Stephen Schweizer
(stephenschweizer@quinnemanuel.com)

Anna Deknatel

(annnadeknatel(@quinnemanuel.com)

QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor

New York, NY 10010

Attorneys for Plaintiffs

Danielle Tarantolo (dtarantolo@nylag.org)
Jane Greengold Stevens (jstevens@nylag.org)
Jessica Grace Ranucci (jranucci@nylag.org)
NEW YORK LEGAL ASSISTANCE GROUP
7 Hanover Square

New York, New York 10004

Attorneys for Plaintiffs
